Mr. Presiding Justice Waterman delivered the opinion of the Court. In regard to the testimony concerning the alleged promise by Trainor to pay appellant $1,000 if he would get Winter’s signature to the proposition, we see no sufficient reason for interfering with the conclusion of the jury. Moreover, Mr. Winter’s name was not signed to the proposition in a way to bind him to an acceptance thereof. Winter v. Trainor, 151 Ill. 191. If, as appellant asserts, and appellee denies, appellee promised to give $1,000 for the obtaining of Winter’s signature to the written proposition, it is clear that both parties must have understood that it was for Winter’s 'signature in a way that bound him, that payment would be made. Such being the case, it is immaterial that after appellee had withdrawn his proposition, Winter declared his willingness to accept it. Appellant neither sold nor effected a binding contract of sale of appellee’s property; he therefore did not earn or become entitled to a commission. The judgment of the Circuit Court is affirmed.